In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
             ___________________________
                  No. 02-18-00184-CV
             ___________________________

        SOUTHLAKE AVIATION, LLC, Appellant

                             V.

SOUTHLAND PROPERTY TAX CONSULTANTS, INC., Appellee




          On Appeal from the 236th District Court
                  Tarrant County, Texas
              Trial Court No. 236-280819-15


           Before Kerr, Pittman, and Birdwell, JJ.
            Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       We have considered “Southlake Aviation, LLC’s Unopposed Motion to

Dismiss Appeal” and see no reason not to grant it. We therefore grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

       Appellant must pay the costs of this appeal, for which let execution issue. See

Tex. R. App. P. 42.1(d).



                                                        Per Curiam

Delivered: October 4, 2018




                                        2